Citation Nr: 0926749	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  09-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1965 and from May 1968 to May 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to initial evaluation in 
excess of 30 percent for PTSD have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, the Veteran filed a claim for service 
connection for PTSD.  By a rating decision dated in June 
2008, service connection for PTSD was granted and a 10 
percent evaluation was assigned.  The Veteran appealed the 
rating assigned in this decision.  A February 2009 rating 
decision assigned an initial evaluation of 30 percent.  The 
appeal was then perfected in April 2009.  In Juy 2009, the 
Veteran submitted a written statement withdrawing the claim 
of entitlement an initial evaluation in excess of 30 percent 
for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement an initial evaluation 
in excess of 30 percent for PTSD, prior to the promulgation 
of a decision by the Board, the Veteran indicated that he 
wished to withdraw his appeal as to this issue.  As a result, 
no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of 
entitlement an initial evaluation in excess of 30 percent for 
PTSD.  As such, the Board finds that the Veteran has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement an initial evaluation in excess of 
30 percent for PTSD, and it is dismissed.


ORDER

The claim of entitlement an initial evaluation in excess of 
30 percent for PTSD is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


